Title: To James Madison from John D. Heath, 19 February 1812
From: Heath, John D.
To: Madison, James


Dear Sir
Charleston 19th Feby. 1812
In acknowledging the receipt of a letter which I had some time since the honor of addressing to your excellency, you were pleased kindly to observe, that I had your “good wishes.” I do not presume that the observation flowed from any other source than your general philanthropy; as you must have been necessarily ignorant (from a want of personal acquaintance) whether I individually merited your esteem. I do not therefore predicate any hopes of success to my present application, from that general expression of benevolence, unless I shall be fortunate enough otherwise to shew myself entitled to your regard. I am dear sir an applicant for the office of District Judge of the United States for South Carolina in the place of Judge Bee lately deceased. In making the present application, I feel all the solicitude, arising from the fearful anticipation, that some more deserving candidate may be presented to your view. And this solicitude is doubly increased, when I consider how all important this appointment would prove, to my little infant family depending upon the personal exertions of their father (whom friendship hath nearly ruined) for daily bread. However much your excellency’s sympathy might be excited, I confess notwithstanding, that this would form no reason for your making an injudicious choice for so important an appointment. I acknowledge in candour, that I should exclusively succede or fail, by the strength or weakness of the evidence produced, as to my capacity, integrity, and correctness of principles. As to those particulars I therefore beg leave to refer your excellency to the recommendations of Doctor Ramsay, and Charles Pinckney Esqr. herewith exhibited and inclosed. As also to personal communications, with my friends Messrs. Cheves Calhoun Loundes and Williams of the house of representatives, Messrs Taylor and Gaillard of the senate, and to the honb. Paul Hamilton secretary of the navy: Likewise to the honbl Judge Johnson should he still be in Washington upon receipt hereof. Should I happily be successful in my application, this distinguishing mark of favour, will ever be held in grateful remembrance, and should I fail the solacing reflection will still be left me, that under an administration so virtuous, superior merit to mine has been promoted. I am D Sir with sentiments of the highest consideration and respect yr. obt hume sert.
John D. Heath.
